Citation Nr: 1807457	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to prostate cancer.

5.  Entitlement to special monthly compensation (SMC) based on loss of use of creative organ.

6.  Entitlement to service connection for a left eye disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1967 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is of record.  

The issue of service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  




FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385. 

2.  The Veteran currently has tinnitus.

3.  The Veteran's bilateral hearing loss is related to service.

4.  The Veteran's tinnitus is related to service.

5.  Herbicide exposure is conceded as the Veteran served in the United States Air Force, was stationed at the Royal Thai Air Force Base (RTAFB) in U-Tapao, Thailand, and he was regularly along the base perimeter.

6.  Prostate cancer was diagnosed following active service.

7.  The Veteran had a diagnosis of erectile dysfunction, which was due to the prostate cancer and treatment.

8.  The Veteran's erectile dysfunction results in loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Prostate cancer is presumed to be due to herbicide exposure.  38 U.S.C. §§ 1110, 1116, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for erectile dysfunction as secondary to service-connected prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

5.  The criteria for SMC based on loss of use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104 (a) (West 2014).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).



Bilateral Hearing Loss and Tinnitus

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, bilateral sensorineural hearing loss (organic disease of the nervous system) and tinnitus are considered chronic diseases for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claims for service connection for hearing loss and tinnitus.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran maintains that his current hearing loss and tinnitus are related to exposure to airplane noise while stationed at RTAFB in U-Tapao.  He maintains that he was constantly exposed to planes taking off on numerous occasions throughout the day.  

Audiological testing performed at that time of the Veteran's November 1967 enlistment examination revealed decibel level readings of 0, 0, -5, 15, and 25 in the right ear and 0, 0, 0, 5, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. 

Audiological testing performed at that time of a February 1975 audiogram revealed decibel level readings of 0, 0, 0, 10, and 50 in the right ear and 10, 5, 5, 5, and 15 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of the Veteran's February 1976 service separation examination, decibel level readings of 10, 0, 50, 20, and 40 in the right ear and 15, 5, 5, 10, and 10 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were reported.  On his February 1976 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had hearing loss or ear, nose, or throat trouble.  

In conjunction with his claim, the Veteran was afforded a VA examination in May 2011.  At that time, the examiner indicated that the Veteran reported having had hearing problems and tinnitus for about a year.  The Veteran reported that he worked near the end of the runway for one year where B-52s were taking off  and he did not have ear protection.  He denied occupational noise exposure or recreational noise exposure.

Audiological testing performed at that time revealed decibel level readings of 30, 20, 50, 70, and 75 in the right ear and 30, 20, 50, 70, and 75 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 80 percent in the right ear and 80 percent in the left ear.  The examiner rendered a diagnosis of bilateral sensorineural hearing loss.

The examiner opined that the Veteran's current hearing loss and tinnitus were less likely as not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner indicated that although the Veteran currently had high frequency sensorineural hearing loss, bilaterally, his hearing remained normal in the left ear during service and the high frequency hearing loss in the right ear, shown at enlistment, remained unchanged.  She further opined that with no evidence of high frequency threshold shift during service, the tinnitus was also less likely due to military noise exposure.  The examiner also noted that the Veteran reported the onset of both hearing loss and tinnitus only about the past year.

At his December 2016 hearing, the Veteran testified that he was exposed to the taking off of loaded B52 bombers which would occur about every thirty minutes.  He stated that his office was close to the flight line, almost to the ground where the planes would take off.  The Veteran noted having no other noise exposure in his life.  The Veteran stated that he had had hearing problems for many years.  The Veteran also reported having constant ringing in his ears.   

In December 2016, the Veteran underwent a private audio examination.  Audiological testing performed at that time revealed decibel level readings of 25, 15, 60, -, and 70 in the right ear and 40, 35. 60, -, and 70 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 70 percent in the right ear and 70 percent in the left ear.  

In a January 2017 letter, the Veteran's daughter indicated that the Veteran had had hearing problems for as long as she could remember.  

As to bilateral hearing loss, as noted above, exposure to in-service acoustic trauma has been shown.  The Veteran is competent to describe being exposed to loud/continuous noise and is competent to describe observable symptoms such as loss of hearing as these are observable symptoms. See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374.  The Veteran's lay statements regarding exposure to noise in service and loss of hearing in service are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service.

The Board finds that bilateral hearing loss was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of hearing loss since service. 

With regard to the May 2011 VA examiner's opinion that the Veteran's hearing loss was less likely than not related to his period of service, this was based upon the examiner indicating that the Veteran was not shown to have had an increase in hearing loss in service.  As noted above, this cannot serve as the sole basis for a denial.  Moreover, the examiner indicated that the Veteran reported having hearing loss for only a year.  This has been refuted through the Veteran's testimony and a statement from his daughter.  The Veteran has reported experiencing recurrent hearing loss symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service hearing loss and unremitting hearing loss since service, and that the Veteran currently has hearing loss for VA rating purposes.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

With regard to tinnitus, the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, supra; Charles v. Principi, supra, (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Veteran's lay statements regarding exposure to constant noise from B52 bombers and his office being in close proximity to the air strip are found to be credible to the extent that they have been internally consistent and are also consistent with the circumstances of his service. 

The Board finds that tinnitus was incurred in and is attributable to service.  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of tinnitus since service. 

With regard to the May 2011 VA examiner's opinion that the Veteran's tinnitus was less likely than not related to his period of service, this was based upon the examiner reporting that the Veteran's tinnitus did not start until one year prior to the examination, which she indicated was relayed by the Veteran at the time of the examination.  This is contradicted by the Veteran's testimony and statements from his daughter.  The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent tinnitus symptomatology since service discharge. 

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and unremitting tinnitus since service, and that the Veteran currently has tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Prostate Cancer

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board notes that the Veteran's service personnel records show that he served in Thailand at the RTAFB in U-Tapao with a MOS as an Remote Operator.  

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange (AO) is generally considered an herbicide agent and will be so considered in this decision. 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442 -449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

The Veteran maintains that the barracks where he was stationed were in close proximity to the perimeter of the AFB.  He further maintains and has testified that he was overweight while in Thailand and that he jogged along the fence line on numerous occasions.  The Veteran testified that he went from a size 36 pant waist to a size 32 pant waist as a result of the jogging.  He stated that he jogged six days per week.  The Veteran also reported leaving the base and going to a mission twice a week, which was located across the street.  

In support of his claim, the Veteran submitted a statement from G. G., who indicated that he was stationed with the Veteran from December 1967 to August 1971.  He indicated that during their last tour together they were stationed in Thailand and lived in the barracks on the third floor.  He reported that the barracks were located in the back of the base along the outer perimeter fence.  He stated that it was always windy and very dusty.  

The Veteran's spouse submitted a letter indicating that the Veteran had written her letters stating that he would go to the mission located just outside the base to get some sense of home and a spiritual connection.  

Although there is no record of assignment to perimeter duty, the Board finds the Veteran's consistent assertions regarding time spent near the perimeter of the RTAFB in U-Tapao to be credible.  These assertions have also been corroborated by statements from a fellow veteran who was also stationed in U-Tapao during this time period.  Therefore, as there is no basis on which to question the Veteran's credibility and no evidence in the record to contradict his claims of perimeter contact, the Board finds that the Veteran was exposed to herbicide agents while he was stationed at the Royal Thai Air Force Base in U-Tapao during the Vietnam era.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(q).

Affording the Veteran the full benefit of the doubt, the Board finds that he was exposed to herbicides while serving in Thailand and that his prostate cancer can be presumed to be related to herbicide exposure in service.  38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim is granted.

ED

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  As discussed above, service connection for prostate cancer has now been granted. 

A January 2011 VA examination report indicated that the Veteran's ED was at least as likely as not caused by or a result of or aggravated by the Veteran's history of prostate cancer.  The rationale being that the symptoms began soon after radiation therapy and erectile dysfunction was a common complication after radiation therapy for prostate cancer.

The Board therefore concludes that service connection for erectile dysfunction, as secondary to service-connected prostate cancer, is warranted.  38 C.F.R. § 3.310(a).




Special Monthly Compensation

The Veteran contends that he is entitled to SMC based on loss of use of a creative organ due to his ED.  As noted above, service connection is now in effect for ED as secondary to his service-connected prostate cancer.  

VA provides SMC if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k).  Entitlement to SMC based on loss of use of a creative organ can also be granted based on erectile dysfunction.  38 C.F.R. § 3.350(a)(1)(ii).  Therefore, in light of the grant of service connection for ED, the Board also grants SMC for loss of use of a creative organ.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  

Service connection for prostate cancer is granted.  

Service connection for ED is granted.  

SMC for loss of use of the creative organ is granted


REMAND

As it relates to the claim of service connection for a left eye disorder, the Veteran, at the time of his December 2016 Travel Board hearing, raised the issue of left eye problems as resulting from treatment for his prostate cancer, to include further left eye damage following a stroke claimed to have been caused by treatment for the now service-connected prostate cancer.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Given the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any current left eye disorder, and, its relationship, if any, to his period of service or service-connected prostate cancer.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current left eye disorder.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.   The examiner is requested to identify all current left eye disorders. 

The examiner is requested to offer the following opinions

(a) Is it at least as likely as not (50 percent probability or greater) that any current left eye disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current left eye disorder, is caused by any service-connected disability, to include treatment for the Veteran's service-connected prostate cancer?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current left eye disorder is aggravated by any service-connected disability, to include treatment for prostate cancer?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

3.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the above development has been completed, the RO should readjudicate the remaining issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


